Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claims 34-42, 44 and 47-54 are pending.  Claims 1-33, 43 and 45-46 have been cancelled by the Applicant. Claims 47-54 are new. 
Note:
2.	Similar with case 14/574,343 (now patent 11,113,725), dependent claims 40 (and its dependency claim 40) and 52 as a whole recites the combination of the underlined limitations “retrieving a connection score….; retrieving a relevancy score….; generating an association score related to the association between the first consumer and the second consumer based on the connection score and relevancy score…." that defines over prior art of record.   However, these claims are rejected under 101 rejection below.  Even though claims 40 (and its dependency claim 40) and 52 define over prior art of record; please note that specific/narrow/novel abstract idea is still an abstract idea.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that “in defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303”.  In other word, buySAFE , Flook, Myriad,  and Ultramercial are examples of where a narrow/specific abstract or novel abstract idea are still considered abstract ideas.  Further, see the recent case: SAP America v. Investpic (Fed Cir, 2017-2081, 5/15/2018), wherein the Court indicates a new or novel abstract idea is not enough to pass 101.    
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 44 and 47-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:
	Independent claim 44, initially a preamble recites “one or more non-transitory computer-readable media”.  However, the last limitation then recites: “recording the association……in a consumer database stored on a non-transitory computer-readable medium”.  The scope of this limitation is confusing since it is unclear whether “a non-transitory computer-readable medium” in the last limitation is referring back to “one or more non-transitory computer-readable media” in the preamble?  For the purpose of examination, the Examiner construes that “a non-transitory computer-readable medium” in the last limitation is referring back to “one or more non-transitory computer-readable media” in the preamble.  Appropriated correction is required.  
Dependent claims 47-53 are dependent on their base claim 44.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	The claimed invention (Claims 34-42, 44 and 47-54) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 34 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Steps 1-4 of retrieving one or more profile data features associated with a first consumer (step 1); retrieving one or more profile data features associated with a second consumer (step 2); retrieving data on one or more prior activities performed by the second consumer in relation to one or more prior promotions offered to the second consumer (step 3); and generating an association between the first consumer and the second consumer based on the one or more profile data features of the first consumer, the one or more profile data features of the second consumer, and the data on the one or more prior activities performed by the second consumer (step 4)  fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including following rules or instructions).   
In addition, in claim 34, the step 4 mentioned above of “generating an association between the first consumer and the second consumer based on the one or more profile data features of the first consumer, the one or more profile data features of the second consumer, and the data on the one or more prior activities performed by the second consumer” also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating/analyzing one or more profile data features of the first consumer, the one or more profile data features of the second consumer, and the data on the one or more prior activities performed by the second consumer in order to generate an association between the first consumer and the second consumer.                                          
Independent claim 34, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional underlined elements (i.e., programmatically retrieving...; automatically generating…; circuitry provided on a computing device; a database stored a non-transitory computer-readable medium) to perform abstract steps 1-4 mentioned/identified above. The additional element(s) in all of the steps/limitation is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component/other machinery component (i.e., i.e., programmatically retrieving...; automatically generating…; circuitry provided on a computing device; a database stored a non-transitory computer-readable medium).  Furthermore, the last step of “recording the association between the first consumer and the second consumer in a consumer association databased stored on a non-transitory computer-readable medium” is merely storing data/ storing information, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea(s).  Accordingly, this/these additional element(s)/steps/limitations does/do not integrate the abstract idea into a practical application because it does not/they do not impose any meaningful limits on practicing the abstract idea.   For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 34 (step 2B):  The additional underlined elements in claim 34 (i.e., programmatically retrieving...; automatically generating…; circuitry provided on a computing device; a database stored a non-transitory computer-readable medium) are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea. In other word, the additional underlined elements “i.e., programmatically retrieving...; automatically generating…; circuitry provided on a computing device; a database stored a non-transitory computer-readable medium” are amounts no more than mere instructions to apply the judicial exception(s) of limitations/steps 1-4 mentioned above.  Furthermore, the last step of “recording the association between the first consumer and the second consumer in a consumer association databased stored on a non-transitory computer-readable medium” is merely storing data/ storing information, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea(s).  Moreover, when reevaluating in step 2B here, this recording data/storing information step is also considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per claims 44 and 54:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, one or more non-transitory computer-readable media claim 44 and system claim 54 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 34.  The underlined components (i.e., one or more non-transitory computer-readable media having encoded thereon one or more computer-executable instructions…., programmatically retrieving…; automatically generating…; database stored on a non-transitory computer-readable medium, a storage device; a processing circuitry…etc.) described in independent claims 44 and 54 add nothing of substance to the underlying abstract idea.  These elements are recited at a high level of generality and/or is recited as performing generic computer functions routinely used in computer applications and/or general link to technological environment; thus they are not significantly more than the identified abstract idea(s).  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  At best, the claim(s) 44 and 54 is/are merely providing an environment to implement the abstract idea and only recite generic computing elements.  
Dependent claims 35-42, 47-53 are merely add further details of the abstract steps/elements recited in claim 34 and 44 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 35-42, 47-53 are also non-statutory subject matter.  Further, in dependent claims 42 and 53, the additional element of “a trained machine learning system implementing a machine learning algorithm embodied on one or more computer-readable media” is merely recited as performing generic computer functions routinely used in computer applications to perform/apply the identified abstract idea; thus it is not significantly more than the identified abstract idea.    
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 34, 44 and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al; (US 20100057546 A1), in view of Branch et al; (US 2013/0122934 A1):
7.	Independent claims 34, 44 and 54:  Wang teaches a computer-executable method and system for associating a plurality of consumers using a promotion and marketing service comprising:
programmatically retrieving one or more profile data features associated with a first consumer {At least fig. 2 especially para 0030 in context with fig. 3 paras 0034-0037};
programmatically retrieving one or more profile data features associated with a second consumer {At least fig. 2 especially para 0030 in context with fig. 3 paras 0034-0037};
programmatically retrieving data on one or more prior activities performed by the second consumer in relation to one or more prior promotions offered to the second consumer {At least fig. 5 paras 0040-0041 in context with fig. 3 paras 0034-0037};
automatically generating, using circuitry provided on a computing device, an association between the first consumer and the second consumer based on the one or more profile data features of the first consumer, the one or more profile data features of the second consumer, and the data on the one or more prior activities performed by the second consumer {At least fig. 5 paras 0040-0041 in context with fig. 3 paras 0034-0037}; and
However, Wang does not explicitly teach the underlined features: “recording the association between the first consumer and the second consumer in a consumer association database stored on a non-transitory computer-readable medium”.
	Branch teaches recording an association between the first consumer and the second consumer in a consumer association database (e.g., database 322 in para 0068) stored on a non-transitory computer-readable medium {At least fig. 3 paras 0065-0068 especially para 0068}.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “automatically generating, using circuitry provided on a computing device, an association between the first consumer and the second consumer based on the one or more profile data features of the first consumer, the one or more profile data features of the second consumer, and the data on the one or more prior activities performed by the second consumer” of Wang to include “recording an association between the first consumer and the second consumer in a consumer association database (e.g., database 322 in para 0068) stored on a non-transitory computer-readable medium” taught by Branch.  One would be motivated to do this so that these associations may be used in the future determinations of which/ users/groups of users the current user should be associated with {Branch:  para 0068}. 
8.	Claims 35 and 47:  The combination of Wang and Branch teaches the claimed invention as in claim 34 and 44.  The combination further teaches:
receiving user input from a first consumer interface associated with a first consumer, the user input comprising an interest indication relating to the first promotion (step/element 1) {Wang:  At least fig. 4 paras 0038-0039 especially para 0039};
programmatically retrieving, from a consumer association database stored on a non-transitory computer-readable medium, an association between the first consumer and a second consumer (step/element 1) {Wang:  At least fig. 4 paras 0038-0039 especially para 0039 in context with fig. 3 paras 0034-0037}, and also {Branch:  At least paras 0061, 0066};
automatically causing a second impression of the first promotion to be generated on a second consumer interface associated with the second consumer {Wang:  At least fig. 4 paras 0038-0039 especially para 0039}, and also {Branch:  At least paras 0061, 0066}.
9.	Claims 36 and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al; (US 20100057546 A1), in view of Branch et al; (US 2013/0122934 A1), and further in view of Vaynblat et al; (US 9,317,610 B2):
10.	Claims 36 and 48:  The combination of Wang and Branch teaches the claimed invention as in claim 35 and 44.  The combination does not explicitly teach the underlined features:  “receiving, from the second consumer interface, user input from the second consumer performing an activity relating to the first promotion, the activity comprising a viewing activity or a purchase activity; and adjusting the association between the first consumer and the second consumer based on the activity”.
	
Vaynblat receiving, from the second consumer interface, user input from the second consumer performing an activity relating to the first promotion, the activity comprising a viewing activity or a purchase activity; and adjusting the association between the first consumer and the second consumer based on the activity {Vaynblat:  At least cl. 14 lines 4-57}.   
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “based on a determination that the first promotion should be offered to the second consumer, outputting an indication configured to cause a second impression of the first promotion to be generated on a second consumer interface associated with the second consumer” of the combination of Wang and Branch to include “receiving, from the second consumer interface, user input from the second consumer performing an activity relating to the first promotion, the activity comprising a viewing activity or a purchase activity; and adjusting the association between the first consumer and the second consumer based on the activity”,  taught by Vaynblat.  One would be motivated to do this in order to gather better information about the users (e.g., second user 518/recipient user) for better target advertising {Vaynblat:  At least cl. 14 lines 4-15, 63-67 and cl. 15 lines 1-3}.  
11.	Claims 37-39 and 49-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al; (US 20100057546 A1), in view of Branch et al; (US 2013/0122934 A1), in view of Vaynblat et al; (US 9,317,610 B2), and further in view of Narayanan et al; (US 20140297740 A1):
12.	Claims 37 and 49:  The combination of Wang and Branch teaches the claimed invention as in claim 34 and 44.  The combination further teaches:
analyzing a social graph to identify a connection path connecting a first node representing the first consumer and a second node representing the second consumer {Wang:  At least fig. 3 paras  0034-0037},
retrieving a connection score (weight) for the connection path, the connection score representing an estimated strength of connection between the first consumer and the second consumer, the connection score based on the one or more activities performed by the first consumer and the second consumer in connection with a common set of promotions (Wang:  At least paras 0008-0009, 0026, 0034-0037, 0041, fig. 3 paras  0034-0037}.
However, the combination of Wang and Branch does not explicitly teach the underlined features: “generating the association between the first consumer and the second consumer if the association score exceeds a predetermined threshold score”.  The examiner notes that this limitation is given no patentable weight because it recites contingent limitation “if….”, which is not required to happen because the condition precedent is not met.  See MPEP 2111.04 (II), wherein indicates: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”.  However, it has been covered by Vaynblat below.  
	Vaynblat teaches generating the association between the first consumer and the second consumer if the association score exceeds a predetermined threshold score {Vaynblat:  Cl. 13 lines 43-67, cl. 14 lines 4-67}.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “generating the association between the first consumer and the second consumer” of the combination of Wang and Branch to include “generating the association between the first consumer and the second consumer if the association score exceeds a predetermined threshold score”, taught by Vaynblat.  One would be motivated to do this in order to gather better information about the users (e.g., second user 518/recipient user) for better target advertising {Vaynblat:  At least cl. 14 lines 4-15, 63-67 and cl. 15 lines 1-3}.  	
However, the combination of Wang, Branch and Vaynblat does not explicitly: “generating an association score related to the association between the first consumer and the second consumer based on the connection score”.
	Narayanan teaches generating an association score (affinity score/social graph affinity score in para 0023-0024) related to the association between the first consumer and the second consumer based on the connection score (coefficient in paras 0024-0028) {At least paras 0023-0028 especially paras 0023-0024, 0026-0027}.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “analyzing a social graph to identify a connection path connecting a first node representing the first consumer and a second node representing the second consumer; and retrieving a connection score (weight/score) for the connection path, the connection score representing an estimated strength of connection between the first consumer and the second consumer, the connection score based on the one or more activities performed by the first consumer and the second consumer in connection with a common set of promotions” of the combination of Wang, Branch and Vaynblat to include “generating an association score related to the association between the first consumer and the second consumer based on the connection score”, taught by Narayanan.  One would be motivated to do this in order to determine the level of connection between the users more accurately for targeting better information/advertisement to the users.  
13.	Claims 38 and 50:  The combination of Wang, Branch, Vaynblat and Narayanan teaches the claimed invention as in claim 37 and 49.  The combination further teaches: 
receiving user input from a first consumer interface associated with a first consumer, the user input comprising an interest indication relating to the first promotion (step/element 1) {Wang:  At least fig. 4 paras 0038-0039 especially para 0039};
programmatically retrieving, from a consumer association database stored on a non-transitory computer-readable medium, an association between the first consumer and a second consumer (step/element 1) {Wang:  At least fig. 4 paras 0038-0039 especially para 0039 in context with fig. 3 paras 0034-0037}, and also {Branch:  At least paras 0061, 0066};
automatically causing a second impression of the first promotion to be generated on a second consumer interface associated with the second consumer {Wang:  At least fig. 4 paras 0038-0039 especially para 0039}, and also {Branch:  At least paras 0061, 0066};
receiving, from the second consumer interface, user input from the second consumer performing an activity relating to the first promotion, the activity comprising a viewing activity or a purchase activity {Vaynblat: At least Cl. 13 lines 43-67, cl. 14 lines 4-67}; and 
automatically adjusting the connection score between the first consumer and the second consumer based on the activity {Vaynblat: At least Cl. 13 lines 43-67, cl. 14 lines 4-67}.
14.	Claims 39 and 51:  The combination of Wang and Branch teaches the claimed invention as in claim 34 and 44.  The combination  does not explicitly teach the underlined features:  wherein generating the association between the first consumer and the second consumer comprises: “analyzing a taste graph to identify a path connecting a first node representing the first consumer and a second node representing the second consumer; retrieving a relevancy score for the path, the relevancy score representing an estimated relevancy of promotion interests between the first consumer and the second consumer, the relevancy score based on the one or more profile data features and the one or more activities performed by the first consumer and the second consumer in connection with a common set of promotions; generating an association score related to the association between the first consumer and the second consumer; and generating the association between the first consumer and the second consumer if the association score exceeds a predetermined threshold score”
	 Vaynblat teaches wherein generating the association between the first consumer and the second consumer comprises: analyzing a taste graph to identify a path connecting a first node representing the first consumer and a second node representing the second consumer; generating an association score related to the association between the first consumer and the second consumer; and generating the association between the first consumer and the second consumer if the association score exceeds a predetermined threshold score {Vaynblat:  Cl. 13 lines 43-67, cl. 14 lines 4-67}.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “generating the association between the first consumer and the second consumer” of the combination of Wang and Branch to include “wherein generating the association between the first consumer and the second consumer comprises: analyzing a taste graph to identify a path connecting a first node representing the first consumer and a second node representing the second consumer; generating an association score related to the association between the first consumer and the second consumer; and generating the association between the first consumer and the second consumer if the association score exceeds a predetermined threshold score”, taught by Vaynbla.  One would be motivated to do this in order to gather better information about the users (e.g., second user 518/recipient user) for better target advertising {Vaynblat:  At least cl. 14 lines 4-15, 63-67 and cl. 15 lines 1-3}.  	
However, the combination of Wang, Branch and Vaynblat does not explicitly teach the underlined features “retrieving a relevancy score for the path, the relevancy score representing an estimated relevancy of promotion interests between the first consumer and the second consumer, the relevancy score based on the one or more profile data features and the one or more activities performed by the first consumer and the second consumer in connection with a common set of promotions; generating an association score related to the association between the first consumer and the second consumer based on the relevancy score”; and
Narayanan teaches retrieving a relevancy score (coefficient in paras 0024-0028) for the path, the relevancy score representing an estimated relevancy of promotion interests between the first consumer and the second consumer, the relevancy score based on the one or more profile data features and the one or more activities performed by the first consumer and the second consumer in connection with a common set of promotions; and generating an association score (affinity score/social graph affinity score in para 0023-0024) related to the association between the first consumer and the second consumer based on the relevancy score {At least paras 0023-0028 especially paras 0023-0024, 0026-0027}.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “wherein generating the association between the first consumer and the second consumer comprises: analyzing a taste graph to identify a path connecting a first node representing the first consumer and a second node representing the second consumer; generating an association score related to the association between the first consumer and the second consumer; and generating the association between the first consumer and the second consumer if the association score exceeds a predetermined threshold score” of the combination of Wang, Branch and Vaynblat to include “retrieving a relevancy score for the path, the relevancy score representing an estimated relevancy of promotion interests between the first consumer and the second consumer, the relevancy score based on the one or more profile data features and the one or more activities performed by the first consumer and the second consumer in connection with a common set of promotions; generating an association score related to the association between the first consumer and the second consumer based on the relevancy score”, taught by Narayanan.  One would be motivated to do this in order to determine the level of connection between the users more accurately for targeting better information/advertisement to the users.  
15.	Claims 42 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al; (US 20100057546 A1), in view of Branch et al; (US 2013/0122934 A1), and further in view of Winters et al; (US 20110231257 A1):
16.	Claims 42 and 53:  The combination of Wang and Branch teaches the claimed invention as in claim 34 and 44.  The combination of Wang and Branch further teaches generating an association score associated with the first consumer and the second consumer; and recording the association score (weight/score) in the consumer association database {Wang:  At least fig. 3 paras 0034-0037}, and also Branch {At least para 0068 in context with figs. 4A-4B, paras 0069, 0071, 0076-0077 and 0079-0080}.  
However the combination of Wang and Branch does not explicitly the underlined features: 
using a trained machine learning system implementing a machine learning algorithm embodied on one or more computer-readable media, processing the one or more profile data features and the data on the one or more prior activities to determine a likelihood that the second consumer will purchase promotions that were purchased by the first consumer;
generating the association between the first consumer and the second consumer if the likelihood exceeds a predetermined threshold value;
generating an association score associated with the first consumer and the second consumer based on the likelihood.
Winters teaches:
using a trained machine learning system implementing a machine learning algorithm embodied on one or more computer-readable media, processing the one or more profile data features and the data on the one or more prior activities to determine a likelihood that the second consumer will purchase promotions that were purchased by the first consumer {At least paras 0196-0200}; 
generating the association between the first consumer and the second consumer if the likelihood exceeds a predetermined threshold value {At least paras 0196-0200};
generating an association score associated with the first consumer and the second consumer based on the likelihood {At least paras 0196-0200}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “generating an association score associated with the first consumer and the second consumer; and recording the association score in the consumer association database”, of the combination of Wang and Branch to include “using a trained machine learning system implementing a machine learning algorithm embodied on one or more computer-readable media, processing the one or more profile data features and the data on the one or more prior activities to determine a likelihood that the second consumer will purchase promotions that were purchased by the first consumer; generating the association between the first consumer and the second consumer if the likelihood exceeds a predetermined threshold value; and generating an association score associated with the first consumer and the second consumer based on the likelihood”, taught by Winters.  One would be motivated to do this in order to optimize target advertisement for the user 101 (second user) {Winters:  At least paras 0199-0200}.
Prior Art that is pertinent to Applicant’s disclosure
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al; (US 2013/0124298 A1), wherein teaches {programmatically retrieving one or more profile data features associated with a first consumer; programmatically retrieving one or more profile data features associated with a second consumer; programmatically retrieving data on one or more prior activities performed by the second consumer in relation to one or more prior promotions offered to the second consumer; automatically generating an association between the first consumer and the second consumer based on the one or more profile data features of the first consumer, the one or more profile data features of the second consumer, and the data on the one or more prior activities performed by the second consumer} in at least figs. 1-4 paras 0016-0046}.  Furthermore, see additional art cited in PTO-892.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Thurs, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273- 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681